United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                                No. 06-40104
                            Conference Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

MIGUEL A. FLORES-ALVARADO,

                                        Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                         USDC No. 7:05-CR-567-ALL
                           --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Miguel A. Flores-Alvarado (Flores) appeals his guilty-plea

conviction and sentence for importing into the United States from

Mexico approximately 9.29 kilograms of cocaine, in violation of

21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(1)(B) and 18 U.S.C.

§ 2.       Flores raises only one argument in this court.     For the

first time on appeal, he contends that 21 U.S.C. §§ 952 and

960(a) and (b) are facially unconstitutional under Apprendi v.

New Jersey, 530 U.S. 466 (2000), because drug quantity is an

element of the offense that must be presented to the trier of

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40104
                                  -2-

fact.   As Flores acknowledges, this argument is foreclosed by

this court’s precedent.     See United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000).

     AFFIRMED.